Affirm and Opinion Filed August 20, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00488-CV

                  MONTGOMERY J. BENNETT, Appellant
                               V.
                     MATTHEW ZUCKER, Appellee

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-12294

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                            Opinion by Justice Nowell
      This case and its companion, No. 05-19-01455-CV, arise from the same

underlying dispute but present discrete legal issues that resulted in separate

judgments. Both cases arise from appellant Montgomery J. Bennett’s allegations

against appellee Matthew Zucker, an attorney in the law firm that represented

Bennett’s former wife in their divorce proceeding. Bennett contends that Zucker

committed legal malpractice by disclosing Bennett’s confidential information in the

divorce proceeding. Zucker responds that Bennett signed a release of all claims when

the divorce proceeding concluded. In this appeal, Bennett appeals the trial court’s
summary judgment granting Zucker’s requested declaratory judgment and award of

attorney’s fees in favor of Zucker. We affirm the trial court’s judgment.

                                   BACKGROUND
      Zucker was practicing law at Baker Botts L.L.P. when that firm represented

Remington Holdings, LP in an acquisition project. Bennett was a part owner of

Remington Holdings at the time. Bennett was also the CEO of Ashford, Inc., another

entity involved in the transaction. Zucker worked on the transaction but never met

or communicated with Bennett. The transaction was terminated on March 31, 2017.

      In February 2017, Zucker left Baker Botts and moved to Wick Phillips Gould

& Martin, LLP (“Wick Phillips”).

      On September 13, 2017, the Bennetts’ divorce proceeding was filed in the

330th District Court of Dallas County. In March 2018, Wick Phillips undertook

representation of Bennett’s then-wife Marissa Bennett, joining David Hanschen,

who was already serving as Marissa’s attorney.

      The Bennetts’ divorce proceeding concluded with a vigorously-negotiated

agreed decree on March 8, 2019. The decree included a release (the “Release”):

      B. Release of All Claims by Montgomery J. Bennett:

      Montgomery J. Bennett, for himself, his heirs, executors, assigns,
      agents, successors, attorneys, and all others claiming under him, agrees
      to and does hereby compromise, settle, release and forever discharge
      Marissa A. Bennett, her agents, servants, attorneys, legal
      representatives and employees, and any and all other persons, firms,
      organizations, or corporations in privity with Marissa A. Bennett,
      from any and all claims, demands, and causes of action, of whatever
      kind or character, whether in law or in equity, which it has now or may
                                        –2–
      have in the future, whether known or unknown, based upon any events
      that have occurred prior to the date the Court signs this Decree,
      including but not limited to the claims that have been or could have
      been asserted in the lawsuit. This release is to be construed as the
      broadest form of general release and includes all claims, whether
      known or unknown, based upon any events that have occurred prior to
      the date this Court signs this Decree. Notwithstanding the foregoing
      description of the scope of this release, nothing herein should be
      construed as releasing any obligation or duty undertaken in this Decree,
      and nothing herein should be construed as revoking any right created in
      this Decree.
      The parties dispute when Bennett learned that Zucker was previously

employed at Baker Botts but was now working at Wick Phillips. They agree,

however, that Bennett was aware of that information before he signed the Release.

      On June 13, 2019, Bennett filed a proceeding under civil procedure rule 202

in County Court at Law No. 5 of Dallas County. Alleging that Zucker “potentially

shared confidential information . . . regarding Bennett” with the lawyers

representing Marissa in the divorce, Bennett sought to depose Zucker, Hanschen,

Jeffrey Hellberg, Jr., and Bryan Wick of Wick Phillips (the “202 Action”).

      On June 18, 2019, before the court made any ruling in the Rule 202 Action,

Zucker filed a declaratory judgment action in the 330th Judicial District Court of

Dallas County, the court that had rendered judgment in the Bennetts’ divorce (the

“Dec Action”). Zucker sought a declaration that Bennett had released any claim he

had against Zucker. Specifically, Zucker requested “a declaration of the rights and

scope of the Release agreed to by [Bennett] that is contained in the Agreed Final



                                        –3–
Decree of Divorce signed by [Bennett] on March 5, 2019 and entered by the Court

on March 8, 2019.”

       On July 30, 2019, Bennett filed a “First Amended Petition” in County Court

at Law No. 5 under the same cause number as his rule 202 proceeding against Zucker

(the “Malpractice Action”).1 He alleged that “[a]s a result of the attorney-client

relationship, ZUCKER had and has confidential and detailed knowledge of

BENNETT’S assets, how BENNETT’S businesses are structured, different entities

BENNETT controls, etc.” By orders of August 21 and 28, 2019, the Malpractice

Action was transferred to the 330th District Court “for all further proceedings.” The

Malpractice Action was not consolidated with the Dec Action already pending in

that court, however.

       After Bennett filed his answer in the Dec Action, Zucker filed a motion for

summary judgment seeking a declaration that the Bennetts’ final decree of divorce

“contains a release of all claims against him that existed on or before March 5, 2019”

and attorney’s fees. The trial court granted Zucker’s motion for summary judgment

in the Dec Action on October 3, 2019. The trial court declared that the Release

contained in the Bennetts’ divorce decree “operates as a bar to any and all claims,

known or unknown” that Bennett may have against Zucker for conduct occurring




   1
     The 202 Action includes the proceedings in the action brought by Bennett that occurred before July
30, 2019. After Bennett filed the First Amended Petition on July 30, 2019, the action became the
Malpractice Action.
                                                 –4–
prior to March 8, 2019, the date of the Release. The parties then proceeded to a jury

trial on the issue of Zucker’s request for attorney’s fees. In this appeal, Bennett

appeals the final judgment in the Dec Action.

                                        ISSUES
      In four issues, Bennett contends the trial court erred by (1) exercising

jurisdiction over the Dec Action and the judgment rendered is void; (2) granting

declaratory relief, including attorney’s fees; (3) granting Zucker’s motion for

summary judgment; and (4) awarding Zucker attorney’s fees.

                  STANDARDS OF REVIEW AND APPLICABLE LAW
         A.    Jurisdiction

      In his first issue, Bennett argues the trial court erred by exercising jurisdiction

over the Dec Action because the 202 Action, which he describes as his “mere

contemplation or mere investigation of a possible claim,” could not satisfy the

justiciable controversy requirement to establish the trial court’s jurisdiction.

Whether a court has jurisdiction is a question of law that we review de novo. City

of Conroe v. San Jacinto River Auth., 602 S.W.3d 444, 451 (Tex. 2020). For a court

to have subject matter jurisdiction over a case, the plaintiff’s claims must be ripe.

Sw. Elec. Power Co. v. Lynch, 595 S.W.3d 678, 683 (Tex. 2020). Ripeness is a

threshold issue that “emphasizes the need for a concrete injury for a justiciable claim

to be presented.” Id.; see also Waco Indep. Sch. Dist. v. Gibson, 22 S.W.3d 849,

851 (Tex. 2000) (“While standing focuses on the issue of who may bring an action,


                                          –5–
ripeness focuses on when that action may be brought.”). When determining whether

a case is ripe, the focus is on whether “the facts are sufficiently developed so that an

injury has occurred or is likely to occur, rather than being contingent or remote.”

Lynch, 595 S.W.3d at 683 (internal quotation marks and citations omitted). If the

plaintiff’s claimed injury is based on “hypothetical facts, or upon events that have

not yet come to pass,” then the case is not ripe, and the court lacks subject matter

jurisdiction. Id.

       A plaintiff bringing suit under the Uniform Declaratory Judgments Act

(“UDJA”) must properly invoke the trial court’s subject matter jurisdiction. Id. at

683–84 (citing Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 444 (Tex.

1993) (citations omitted) (the UDJA is a “procedural device for deciding cases

already within a court’s jurisdiction” and does not permit courts to render advisory

opinions)). When determining whether a suit for a declaratory judgment presents a

court with a ripe controversy, “the declaration sought must actually resolve the

controversy.” Id. at 685. “A plaintiff may very well present a court with a justiciable

controversy when the plaintiff asserts that a live controversy exists and harm will

occur if the controversy is left unresolved.” Id.

       The present dispute began when Bennett filed the 202 Action alleging Zucker

“potentially shared confidential information . . . regarding Bennett” with the Wick

Phillips lawyers who were representing Marissa in the divorce, and Bennett sought

to depose Zucker and others. Zucker then filed the Dec Action seeking a declaration

                                          –6–
of the rights and scope of the Release. When Zucker filed the Dec Action, a real and

substantial controversy existed about whether the Release barred any claim Bennett

was investigating and considering asserting against Zucker for conduct occurring

before March 8, 2019. That “dispute [was] not merely academic or theoretical”;

rather, once Bennett filed the 202 Action, the “controversy involve[d] a genuine

conflict of tangible interests.” See id. at 685, 686 (internal quotation marks omitted).

By seeking a declaration regarding the Release, Zucker sought to resolve the

controversy that Bennett identified. “When such a controversy exists, and a

declaration of the parties’ rights will terminate the controversy between the parties

or otherwise serve a useful purpose, the remedy is available to the court.” Allstate

Ins. Co. v. Irwin, No. 19-0885, 2021 WL 2021446, at *6 (Tex. May 21, 2021). The

declaration requested would terminate the controversy between the parties. We

conclude the trial court properly exercised jurisdiction over the Dec Action when it

was filed. We overrule Bennett’s first issue.

         B.     Declaratory Judgment for a Tort Claim

      In his second issue, Bennett asserts the UDJA does not allow a party to file a

strategic lawsuit seeking a declaration of non-liability in tort, as Zucker did. Bennett

argues Zucker asked the court for a declaration that Zucker could not be held liable

to Bennett for all claims, which included a potential tort claim. Further, to the extent

the declaratory relief sought could be treated as construing a contract, the UDJA

does not permit recovery of attorney’s fees for such a filing.

                                          –7–
      The UDJA gives Texas courts the power “to declare rights, status, and other

legal relations whether or not further relief is or could be claimed.” TEX. CIV. PRAC.

& REM. CODE ANN. § 37.003(a). Among other instances in which a declaratory

judgment would be proper, an interested person under a written contract or other

writing constituting a contract or whose rights, status, or other legal relations are

affected by a contract “may have determined any question of construction or validity

arising under the instrument, statute, ordinance, contract, or franchise and obtain a

declaration of rights, status, or other legal relations thereunder.” Id. § 37.004(a). A

release is a contract and subject to the same rules of construction. See Headington

Royalty, Inc. v. Finley Res., Inc., 623 S.W.3d 480, 490 (Tex. App.—Dallas 2021, no

pet. h.). The Act’s “purpose is to settle and to afford relief from uncertainty and

insecurity with respect to rights, status, and other legal relations.” TEX. CIV. PRAC.

& REM. CODE ANN. § 37.002(b). “[I]t is to be liberally construed and administered.”

Id.

      Bennett’s 202 Action sought to investigate potential claims of professional

misconduct, which are potential tort claims. However, in the Dec Action, Zucker

sought a declaration of the parties’ rights under a contract, the Release, and did not

seek a determination of his potential tort liability. Zucker’s request for declaratory

relief was not a disguised attempt to seek a determination of non-liability in tort, a

disguised breach-of-contract claim, or some preliminary phase of such a claim. See

Irwin, 2021 WL 2021446, at *6; see also Stark v. Benckenstein, 156 S.W.3d 112,

                                         –8–
117 (Tex. App.—Beaumont 2004, pet. denied) (potential defendant may not use

declaratory judgment action to determine potential tort liability). Rather it was a

remedy unto itself. The result of Zucker’s requested declaration may have been that

Bennett would not be successful in pursuing a tort claim against him, but that effect

does not transform the nature of the Dec Action.

      Because Zucker sought a judicial determination of his rights under the

Release, a contract, and Zucker did not seek a determination of non-liability in tort,

we conclude the Dec Action fell within the confines of the UDJA. See TEX. CIV.

PRAC. & REM. CODE ANN. § 37.004(a). Further, the trial court acted within its

discretion to award costs and attorney’s fees. See id. § 37.009 (“In any proceeding

under this chapter, the court may award costs and reasonable and necessary

attorney’s fees as are equitable and just.”). We overrule Bennett’s second issue.

         C.    Summary Judgment
      In his third issue, Bennett argues the trial court erred by granting Zucker’s

motion for summary judgment for several reasons. A traditional motion for summary

judgment requires the moving party to show that no genuine issue of material fact

exists and that it is entitled to judgment as a matter of law. TEX. R. CIV. P. 166a(c);

Lujan v. Navistar, Inc., 555 S.W.3d 79, 84 (Tex. 2018). If the movant carries this

burden, the burden shifts to the nonmovant to raise a genuine issue of material fact

precluding summary judgment. Lujan, 555 S.W.3d at 84. When reviewing the grant

of summary judgment, we must credit evidence favoring the non-movant, indulging

                                         –9–
every reasonable inference and resolving all doubts in his favor. Id. “Issues not

expressly presented to the trial court by written motion, answer or other response

shall not be considered on appeal as grounds for reversal.” TEX. R. CIV. P. 166a(c).

We review an order granting summary judgment de novo. Lujan, 555 S.W.3d at 84.

               1.     Evidentiary Challenge

      Bennett argues the trial court abused its discretion by striking an affidavit from

Katherine Eberhardt, the custodian of records for one of Bennett’s entities, which

was attached to Bennett’s summary judgment response. We review a trial court’s

decision to admit or exclude evidence for an abuse of discretion. El-Rayes v. Lee,

No. 05-19-00881-CV, 2020 WL 7767939, at *2 (Tex. App.—Dallas Dec. 30, 2020,

no pet.) (mem. op.) (citing In re J.P.B., 180 S.W.3d 570, 575 (Tex. 2005) (per

curiam)). To reverse an erroneous evidentiary ruling, an appellant must establish

error and show the error probably caused the rendition of an improper judgment.

TEX. R. APP. P. 44.1; Thawer v. Comm’n for Lawyer Discipline, 523 S.W.3d 177,

183 (Tex. App.—Dallas 2017, no pet.); El-Rayes, 2020 WL 7767939, at *2.

      While asserting the exclusion of evidence was erroneous, Bennett makes no

argument that the complained-of error probably caused an improper judgment.

Thus, even if we assume the trial court abused its discretion by striking Eberhardt’s

affidavit, we will not reverse the trial court’s judgment on that basis because Bennett

has not met his burden to establish any error probably caused the rendition of an

improper judgment. We overrule Bennett’s third issue to this extent.

                                        –10–
               2.     Documents on File

      Bennett argues the motion for summary judgment must fail because the

Release was not physically attached to Zucker’s motion for summary judgment and,

therefore, is not part of the summary judgment record. Zucker moved for summary

judgment on the ground that he was entitled to a declaration that the Bennetts’

divorce decree contains a release of all claims against him that existed on or before

March 5, 2019. In his motion, under the heading “Summary Judgment Evidence,”

Zucker lists two pieces of evidence supporting his motion: (1) a declaration from

Jeffrey Hellberg, and (2) the “Agreed Final Decree of Divorce entered on March 8,

2019, in cause no. DF-17-18394, in the 330th District Court, Dallas County, Texas,

styled In the Matter of the Marriage of Marissa A. Bennett and Montgomery J.

Bennett.” Footnote 1 follows the listing of the divorce decree and states:

             The Agreed Final Decree of Divorce (with the release language
      at pages 56-57) is subject to a sealing order. Obviously, [Bennett] is
      aware of and has possession of a copy, as he was a party to the case and
      executed the document. [Zucker] will provide a duplicate copy to
      [Bennett’s] new counsel immediately upon request. In all events, for
      the purpose of this Motion, [Zucker] requests that the Court take
      judicial notice of this Court’s prior Agreed Decree of Divorce in that
      case and unseal the relevant pages of that document for the purpose of
      including a copy in the record of this proceeding pursuant to Tex. R.
      Civ. P. 166a(c)(ii). See Exhibit B attached hereto for proposed Order.

      On August 20, 2019, after filing his motion for summary judgment, Zucker

filed a motion for the trial court to take judicial notice of and unseal specific pages

of the divorce decree so Zucker could present those pages to the court and protect

the appellate record. The motion states that on March 8, 2019, the same trial court
                                       –11–
entered the Agreed Final Decree of Divorce and provided the style of that case.

Within the divorce decree is the Release. The motion states that “[w]hile the Final

Decree is subject to an order sealing [sic], the parties have possession of the Final

Decree because [Bennett] was a party to the Final Decree and Mr. Zucker’s law firm

represented [Marissa] in the divorce proceedings. . . . A copy will be provided to the

Court at the hearing.”

      On August 21, 2019, the trial court entered an order unsealing specific pages

of the divorce decree, including the pages containing the Release; the trial court

attached the unsealed pages to its order. A hearing was held the same day on a

different matter. At that hearing, the topic of the sealed decree arose. When Bennett’s

counsel mentioned the Release and the sealed divorce decree, the trial court judge

responded: “[T]he Court has reviewed the entirety of the file. There was an

agreement by the parties. It was simply a prove-up by a district judge.”

      In his response to the motion for summary judgment, which he filed after the

trial court unsealed the Release, Bennett stated he “objects to unsealing an unspecific

portion of the Agreed Final Decree of Divorce as requested by Zucker. Bennett does

not object to the Court reviewing the Agreed Final Decree of Divorce in camera.”

      At the hearing on the summary judgment motion, Bennett complained that the

Release was not in the record. Zucker reminded the trial court that it unsealed

portions of the divorce decree for use in this proceeding and the Release was attached

to the court’s order. The judge then stated: “It is attached to the order as submitted

                                        –12–
to the Court for entry. . . The Court took judicial notice of the same. The Court can

review and consider the entirety of the record.” The hearing on the summary

judgment motion continued and counsel for Bennett discussed the Release language.

The judge read some of the Release language aloud during the hearing. The parties

proceeded to argue about the Release language and whether Bennett released claims

against Zucker.

      Rule 166a requires a trial court to grant summary judgment if the evidence

and pleadings “on file at the time of the hearing, or filed thereafter and before

judgment with permission of the court,” establish that the movant is “entitled to

judgment as a matter of law.” TEX. R. CIV. P. 166a(c); see also Lance v. Robinson,

543 S.W.3d 723, 732–33 (Tex. 2018); Care Tecture, LLC v. Matheson Commercial

Properties, LLC, No. 05-19-00991-CV, 2020 WL 3529517, at *1 (Tex. App.—

Dallas June 30, 2020, no pet.) (mem. op.).

      The trial court’s order unsealed the Release and the court attached the Release

to its order before the summary judgment hearing. Under these facts, we conclude

the Release was on file with the court at the time of the summary judgment hearing

and it was referenced in the motion; therefore, it qualified as proper summary

judgment evidence. See Care Tecture, 2020 WL 3529517, at *1 (citing Lance, 543

S.W.3d at 733 & n.8).




                                        –13–
      Bennett also argues the motion for summary judgment fails because Zucker

was required to present the entire divorce decree to the trial court because the

Release must be construed with the decree itself.

      The record shows the trial court was familiar with the entire file from the

divorce, which occurred in the same court only months before, and opted to unseal

limited portions of the divorce decree. The trial court’s order unsealing specific

pages of the divorce decree indicates the decree was in its file. Bennett never claimed

the trial court did not have the entire divorce decree and Bennett appears to have

acknowledged the entire decree was in the trial court’s file by agreeing to an in

camera review of the decree. Further, although Zucker stated in his motion for

summary judgment that the divorce decree was one of the pieces supporting his

motion, Bennett did not object that the decree was not available to the trial court.

Based on this record, we conclude the divorce decree was on file with the court at

the time of the summary judgment hearing and it was referenced in the motion;

therefore, it qualified as proper summary judgment evidence. See Care Tecture,

2020 WL 3529517, at *1 (citing Lance, 543 S.W.3d at 733 & n.8). Because the

entire divorce decree was on file with the trial court, to the extent Zucker was

required to provide the entire decree to the trial court, he satisfied that requirement.

We overrule Bennett’s third issue to this extent.




                                         –14–
                3.    “Specific Grounds” Supporting the Requested Relief

      Bennett argues the motion for summary judgment fails to identify “the

specific grounds” supporting the requested relief and merely jumps to the requested

result: a declaration that the Release bars all claims. Specifically, Bennett claims

the motion fails because it does not quote or attach the Release or identify any

specific language that would (a) make the clause applicable to Zucker or (b) identify

the scope of claims addressed.

      A motion for summary judgment must state the specific grounds upon which

judgment is sought, and it stands or falls on those grounds alone. TEX. R. CIV. P.

166a(c); AIX Specialty Ins. Co. v. Shiwach, No. 05-18-01050-CV, 2019 WL

6888515, at *4 (Tex. App.—Dallas Dec. 18, 2019, pet. denied) (mem. op.) (citing

McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 339–41 (Tex. 1993)

(plurality opinion)). Like the fair notice pleading requirement, specificity in a motion

for summary judgment serves “to provide the nonmovant with adequate information

to oppose the motion and to define the issues.” Shiwach, 2019 WL 6888515, at *4

(quoting Hevey v. Hundley, No. 05-12-00588-CV, 2013 WL 5782924, at *2 (Tex.

App.—Dallas Oct. 25, 2013, pet. denied) (mem. op.) (“If the motion contains a

concise statement that provides fair notice of the claim involved to the nonmovant,

the grounds for summary judgment are sufficiently specific.”)). Special exceptions

to a summary judgment may be filed when the summary judgment grounds are

unclear. Bryant v. Progressive County Mut. Ins. Co., No. 05-17-01023-CV, 2018

                                         –15–
WL 6521853, at *2 (Tex. App.—Dallas Dec. 12, 2018, no pet.) (mem. op.) (citing

McConnell, 858 S.W.2d at 342) (Tex. 1993).

      The basis for Zucker’s summary judgment motion is that the Bennetts’

divorce decree “contains a release of all claims against [Zucker] that existed on or

before” the date the divorce decree was entered. The motion further states the

evidence in support includes the Bennetts’ divorce decree, followed by Footnote 1

requesting the court take judicial notice of and unseal specific pages of the decree

“for the purpose of including a copy in the record of this proceeding pursuant to”

rule 166a. The motion argues the Release precludes Bennett from “pursuing any

claim and/or seeking any relief against Mr. Zucker, and releases him (along with

other attorneys at Wick Phillips) from any liability for any claim, known or

unknown, accruing prior to entry of the Agreed Final Decree of Divorce.” This

statement also is followed by a footnote requesting the trial court unseal specific

pages of the decree. The motion then requests: “this Court should declare that the

Release operates as a complete bar to any and all claims, known or unknown, that

Respondent may have against Mr. Zucker, for any alleged conduct occurring prior

to March 8, 2019.”

      In his summary judgment response, Bennett states: “Zucker erroneously

argues that Bennett agreed to release any future claims against Zucker as part of

Bennett’s release of his ex-wife ‘Marissa A. Bennett, her agents, servants, attorneys,

legal representatives and employees, and any and all other persons, firms,

                                        –16–
organizations, or corporations in privity with Marissa A. Bennett’” as part of the

divorce decree. Bennett’s response then argues the Release is not sufficiently

specific to discharge claims against Zucker.

      Considering the content of Zucker’s motion and Bennett’s response, we

conclude Zucker’s motion adequately provided Bennett with information necessary

to oppose the motion and define the issues. Bennett does not assert he lacked

sufficient information and, if he did, then it was incumbent upon him to file special

exceptions, which he did not do. Bennett’s substantive response to the motion and

quotation of language from the Release supports our conclusion. We overrule

Bennett’s third issue to this extent.

                4.     Release Supports Relief Granted
      Bennett argues the Release does not support the relief granted because (a)

Zucker cannot be said to be a party identified by the Release as a matter of law, and

(b) the claims and causes of action cannot be said to fall within the Release as a

matter of law (Zucker failed to establish that malpractice claims are within the scope

of the Release as a matter of law).

      A release surrenders legal rights or obligations between the parties pursuant

to an agreement. Headington Royalty, 623 S.W.3d at 490 (citing Dresser Indus.,

Inc. v. Page Petroleum, Inc., 853 S.W.2d 505, 508 (Tex. 1993)). A release operates

to extinguish or forfeit a party’s claim or claims as effectively as would a prior

judgment between the parties and is a bar to any right of action on the released

                                        –17–
matter. Id. (citing Dresser Indus., 853 S.W.2d at 508). A release is a contract and

must be construed as such. Id.

                     a.     Zucker is Described with Sufficient Particularity
      A release applies to a party that is either specifically identified in the release

or described with sufficient particularity. Id. at 491 (citing Schomburg v. TRW

Vehicle Safety Sys., Inc., 242 S.W.3d 911, 913 (Tex. App.—Dallas 2008, pet.

denied)). The specific identification requirement for a release is met if “a stranger

could readily identify the released party.” Id. (quoting Ambrosio v. EPS Wireless,

Inc., No. 05-99-01442-CV, 2000 WL 1160696, at *3 (Tex. App.—Dallas Aug. 18,

2000, no pet.) (not designated for publication)). “We construe a release in light of

the facts and circumstances surrounding its execution.” Id. at 490 (citing Victoria

Bank & Trust Co. v. Brady, 811 S.W.2d 931, 938 (Tex. 1991); Tricentrol Oil

Trading, Inc. v. Annesley, 809 S.W.2d 218, 221 (Tex. 1991)).

      Bennett agreed to release “Marissa A. Bennett, her agents, servants,

attorneys, legal representatives and employees, and any and all other persons, firms,

organizations, or corporations in privity with Marissa A. Bennett…” The Release

was signed as part of the divorce decree that resolved the Bennetts’ divorce. The

Release does not identify Zucker by name; instead, it identifies specific groups of

persons and entities who are released. Zucker’s summary judgment evidence

included two declarations from Jeffrey Hellberg, an attorney with Wick Phillips. In

the first, Hellberg states Wick Phillips was engaged in March 2018 to represent

                                        –18–
Marissa in the divorce case. Attached to Hellberg’s declaration is an email dated

March 21, 2018, in which he transmitted the engagement agreement between

Marissa and Wick Phillips to Bennett’s counsel. The engagement agreement states

in part that Marissa retained Wick Phillips to represent her in the divorce proceeding.

      In a separate declaration, Hellberg states that counsel for Bennett took

Marissa’s deposition at Wick Phillips’s Dallas office on March 21, 2018. During

the deposition, Bennett’s counsel told Hellberg he noticed the nameplate on the

office door belonging to Zucker, which was next to the conference room where the

deposition occurred. Bennett’s counsel stated he knew Zucker from when Zucker

worked at Baker Botts. Zucker became a Partner at Wick Phillips in February 2017.

“[A]t all times during the Divorce Proceeding his biographical information was

available on the Wick Phillips web page for all to see.” On March 4, 2019, the

parties attended mediation, which took place in Wick Phillips’s office. Bennett’s

counsel attended the mediation and had a conversation with Zucker. The mediation

ended on March 5 when the parties executed the Mediated Settlement Agreement,

which included a copy of the proposed Agreed Final Decree of Divorce.

      However, Bennett’s response to the motion for summary judgment includes

an affidavit from his counsel in which he avers he did not tell Hellberg he noticed

Zucker’s nameplate on his office door, he did not tell Hellberg he knew Zucker from




                                        –19–
the time when Zucker worked for Baker Botts, and Hellberg did not tell him that

Zucker worked for Wick Phillips.

      The uncontested evidence shows Bennett’s counsel attended Marissa’s

deposition and, when Bennett’s counsel attended mediation at Wick Phillips on

March 4, 2019, he had a conversation with Zucker. Zucker’s biographical

information was available on Wick Phillips’s web page at that time. We conclude

Bennett’s counsel knew Zucker was an attorney at Wick Phillips before Bennett

signed the Release. Bennett’s counsel even had a conversation with Zucker in Wick

Phillips’s office. We impute the knowledge of Bennett’s lawyer acquired during the

representation to Bennett. See Austin v. Mitchell, No. 05-19-01359-CV, 2021 WL

2327870, at *4 (Tex. App.—Dallas June 8, 2021, no pet. h.) (mem. op.) (“Like other

agents, an attorney’s knowledge acquired during his or her representation of a client

is imputed to the client.”) (citing McMahan v. Greenwood, 108 S.W.3d 467, 480–

81 (Tex. App.—Houston [14th Dist.] 2003, pet. denied)). Thus, Bennett knew Wick

Phillips represented Marissa and Zucker was an attorney at Wick Phillips. The

Release specifically releases Marissa’s attorneys. Accordingly, broadly construing

the Release as it instructs us to do, we conclude the Release describes Zucker with




                                       –20–
sufficient particularity that he is included within a category of Released persons. We

overrule Bennett’s third issue to this extent.


                      b.    Malpractice Claims are Within Scope of Release
      Bennett also argues Zucker failed to establish the malpractice claims are

within the scope of the Release. “In order to effectively release a claim in Texas, the

releasing instrument must ‘mention’ the claim to be released. Even if the claims exist

when the release is executed, any claims not clearly within the subject matter of the

release are not discharged.” Headington Royalty, 623 S.W.3d at 491 (quoting Brady,

811 S.W.2d at 938). However, this standard does not require the parties identify

each potential cause of action subject to release. Gharavi v. Khademazad, No. 05-

20-00083-CV, 2021 WL 763761, at *2 (Tex. App.—Dallas Feb. 26, 2021, no pet.)

(mem. op.) (citing Keck, Mahin & Cate v. Nat’l Union Fire Ins. Co. of Pittsburgh,

Pa., 20 S.W.3d 692, 698 (Tex. 2000)).

      Bennett agreed to release “any and all claims, demands, and causes of action,

of whatever kind or character, whether in law or in equity, which it has now or may

have in the future, whether known or unknown, based upon any events that have

occurred prior to the date the Court signs this Decree, including but not limited to

the claims that have been or could have been asserted in the lawsuit,” namely the

Bennett’s divorce. The alleged malpractice about which Bennett complains occurred

before Bennett entered into the agreed divorce decree and any conflict by Zucker

arising from his previous work at Baker Botts could have been raised in the divorce
                                         –21–
proceeding. Had Bennett intended to pursue a claim against Zucker, he was free to

negotiate for the inclusion of a provision allowing him to do so, but he did not.

Accordingly, broadly construing the Release as it instructs us to do, we conclude

Bennett’s claims against Zucker, which allegedly arose out of the divorce case and

occurred prior to the date the trial court signed the decree, are mentioned in the

Release and clearly fall within the subject matter of the Release. We overrule

Bennett’s third issue to this extent.

         D.     Attorney’s Fees

      Finally, in his fourth issue, Bennett argues the trial court abused its discretion

because the fees awarded to Zucker were neither reasonable and necessary nor

equitable and just. Within this second point, Bennett asserts the evidence of fees

includes amounts that are not recoverable and is legally insufficient.

      The UDJA provides the trial court may award costs and reasonable and

necessary attorney’s fees as are equitable and just. TEX. CIV. PRAC. & REM. CODE

ANN. § 37.009. The reasonable and necessary requirements are questions of fact to

be determined by the factfinder, but the equitable and just requirements are questions

of law for the trial court to decide. Ridge Oil Co., Inc. v. Guinn Investments, Inc.,

148 S.W.3d 143, 161 (Tex. 2004).

                1.     Factual Background

      After granting Zucker’s motion for summary judgment, Bennett requested a

jury trial on the sole remaining issue in the case: attorney’s fees. At trial, Hellberg

                                        –22–
testified on behalf of Zucker. In addition to discussing his qualifications to testify

about attorney’s fees, Hellberg described the proceedings between Zucker and

Bennett, including the 202 Action, Malpractice Action, and Dec Action, to the jury.

He also explained the fee invoices from his firm and David Hanschen’s firm, which

were admitted as exhibits, and explained the invoices reflect which services were

provided on which dates by which timekeepers and the billing rate for each

timekeeper. Hellberg testified the attorneys’ billing rates were reasonable and

customary within the Dallas legal community, and he gave examples of other

practitioners and their billing rates.

      When Hellberg represented Marissa in the divorce case, he learned Bennett is

“an active litigator” who takes “an outspend to submission type strategy.” To

counter Bennett’s litigation strategy in the Dec Action, Hellberg needed senior,

experienced lawyers; using junior, less expensive lawyers would not have benefited

Zucker. Hellberg testified Zucker’s strategy in the Dec Action was to file the motion

for summary judgment the day after Bennett filed his answer so they could “basically

end it as quickly as we could” and minimize fees. The strategy was unsuccessful.

      During Hellberg’s testimony, a summary exhibit of the attorney’s fee invoices

was admitted as Exhibit 1. Exhibit 1 divides Zucker’s attorney’s fees into three

buckets: (1) the fees incurred through filing Zucker’s motion for summary judgment

on August 6, 2019, totaled $22,870.00; (2) the fees incurred from filing the motion

for summary judgment until the summary judgment hearing on October 3, 2019,

                                         –23–
totaled $75,552.00; and (3) the fees incurred between October 3 and trial totaled

$162,853.50. Hellberg testified that if the case had proceeded as cases normally do

after a motion for summary judgment is filed, then Zucker’s fees would have been

approximately $32,870 to $37,870. However, this case did not follow a usual

progression. Hellberg explained.

        Zucker filed his motion for summary judgment on August 6. Ten days later,

Bennett filed an emergency motion seeking a continuance to obtain discovery,

including Zucker’s deposition. Bennett deposed Zucker on August 30, 2019. On

September 5, Bennett filed a motion for sanctions.2 On September 9, Bennett filed

a motion to compel discovery and a second motion for sanctions. The following day,

Bennett noticed six depositions: three to occur on September 13 and three to occur

on September 19. Of these six depositions, one was of Marissa who had no

connection to the Dec Action and two were for lawyers who had not worked on the

Dec Action. Without explanation, Bennett and his lawyers failed to appear for the

depositions on September 13.3 Instead, on September 13, Bennett filed another

motion for continuance and sought four more depositions, including another

deposition of Zucker and depositions of Hellberg, Hanschen, and Marissa. Bennett’s



    2
     Zucker’s Exhibit 14 admitted at trial shows Bennett filed a motion for sanctions on September 5, and
Hellberg testified that motion was filed. That motion does not appear in our clerk’s record.
    3
     The failure to appear was addressed briefly at the summary judgment hearing. When Zucker’s counsel
mentioned that Bennett’s counsel failed to appear, Bennett’s counsel explained they did not appear because
Zucker filed a motion to quash; Zucker’s counsel denied filing the motion. The trial court judge looked
“through the Court’s registry . . . I do not see a Motion to Quash.”
                                                 –24–
motion stated the requested discovery was material to his response to the motion for

summary judgment. Bennett filed his response to the motion for summary judgment

on September 23, 2019; his response did not rely on any of the discovery he

requested during the preceding month, including information from Zucker’s

deposition that Bennett had insisted he needed before he could file a response. The

following day, Bennett filed a third motion for sanctions. Bennett’s three motions

for sanctions were unsuccessful.

      If the case had been resolved after the summary judgment hearing, Zucker’s

attorney’s fees would have been approximately $113,422. However, after the

summary judgment was granted, Bennett’s lawyers took additional actions to

increase costs. On November 13, 2019, Bennett noticed depositions of eight

attorneys. Three of those eight lawyers spent a combined three or four hours on the

matter. Rather than preparing those lawyers for depositions, Hellberg agreed not to

attempt to recover their fees. Hellberg testified: “I didn’t think it was appropriate to

spend whatever it costs . . . to prepare for and present them for their deposition [sic]

just to try to recover the $2,000 worth of time.” Another one of the lawyers spent

no time on the Dec Action and, Hellberg speculated, his deposition was noticed for

the purpose of harassment. Hellberg explained he has never asked to depose every

timekeeper on a case when attorney’s fees are an issue because it is unnecessary.

“[I]f you’re going to depose anyone you depose the person that is the expert. You

don’t go take a deposition of every person that touched the file unless you’re trying

                                         –25–
to increase the costs.” The trial court eventually ordered four additional depositions,

which Zucker’s counsel had to prepare for and participate in. In December 2019,

Bennett’s lawyers sought additional discovery to which Zucker responded. Later

that month, Bennett noticed a deposition on written questions on Wick Phillips.

      Seven days before the original trial date, Zucker provided his witness list

listing Hellberg as his only witness; Zucker also provided an exhibit list with

fourteen exhibits. Bennett listed nine witnesses, including all timekeepers, and

disclosed 273 exhibits. Hellberg explained how a large exhibit list, such as

Bennett’s, increases fees.

      When, as here, the only remaining issue in a case is attorney’s fees, there are

four methods for resolving the dispute according to Hellberg. He discussed them

from the least expensive to the most: (1) the parties agree and stipulate to the fees;

(2) the parties submit affidavits with exhibits to the trial court and allow the trial

court to determine the fees; (3) a bench trial is held; and (4) a jury trial is held. He

explained that having a jury trial only to determine attorney’s fees is uncommon. It

is not efficient or cost effective; “in my view it’s a waste of money.” Zucker

proposed submitting affidavits to the trial court, but Bennett requested a jury trial.

      Hellberg testified the reasonable and necessary fees through trial in the Dec

Action were $261,276.00; that amount is based on the factors outlined by the Texas

Supreme Court in Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d

469 (Tex. 2019). Hellberg testified he segregated the fees for the Dec Action from

                                         –26–
those for the 202 Action and Malpractice Action, and he explained to the jury how

the exhibits reflected the segregated fees. When asked whether the fees from the 202

Action and Malpractice Action are included in his request for attorney’s fees,

Hellberg testified: “No. None of those fees are included in my calculus for

reasonable and necessary fees in this case.”

      Hellberg explained the appellate process to the jury. For an appeal to the court

of appeals, Hellberg testified he considered how many hours would be required for

Zucker’s lawyers to consider the appellant’s opening and reply briefs, draft an

appellee’s brief, and handle oral arguments. He estimated that process would require

100 hours. He multiplied the 100 hours by a blended hourly rate of $500 because

the work would be divided among several lawyers with different billing rates.

Hellberg then explained the process of appealing to the Texas Supreme Court and,

again, provided the number of hours he expected would be required at each stage

and the blended billing rate. Zucker requested appellate fees according to those

calculations.

      The jury awarded fees as follows: (1) $203,000 for representation in the trial

court; (2) $37,500 for representation in the court of appeals; (3) $14,000 for

representation at the petition for review stage at the supreme court; (4) $20,000 for

representation at the merits briefing stage at the supreme court; and (5) $12,500 for

representation through oral argument and the completion of proceedings at the

supreme court.

                                        –27–
      After trial, Zucker filed a petition to enter judgment. In his response, Bennett

again argued the award of declaratory relief was improper and asserted the fees in

the proposed final judgment were improper because Zucker’s request for declaratory

relief was unnecessary and inappropriate, the fees must be equitable and just, and

the requested fees seek compensation for non-legal work. The judgment orders

Bennett pay the attorney’s fees found by the jury as well as $3,1470.70 in costs to

Zucker.

                2.    Award is Reasonable and Necessary and Equitable and Just

      Bennett argues the amount of the award is not reasonable and necessary.

“[T]o secure an award of attorney’s fees from an opponent, the prevailing party must

prove that: (1) recovery of attorney’s fees is legally authorized, and (2) the requested

attorney’s fees are reasonable and necessary for the legal representation, so that such

an award will compensate the prevailing party generally for its losses resulting from

the litigation process.” Rohrmoos Venture, 578 S.W.3d at 487. As applicable here,

the UDJA authorizes the recovery of attorney’s fees. TEX. CIV. PRAC. & REM. CODE

ANN. § 37.009.

      A party seeking attorney’s fees “bears the burden of providing sufficient

evidence” of both the reasonable hours worked and a reasonable hourly rate.

Rohrmoos Venture, 578 S.W.3d at 498. Sufficient evidence includes, at a minimum,

evidence of (1) particular services performed, (2) who performed those services, (3)

approximately when the services were performed, (4) the reasonable amount of time

                                         –28–
required to perform the services, and (5) the reasonable hourly rate for each person

performing such services. Id. “General, conclusory testimony devoid of any real

substance will not support a fee award. Thus, a claimant seeking an award of

attorney’s fees must prove the attorney’s reasonable hours worked and reasonable

rate by presenting sufficient evidence to support the fee award sought.” Id. at 501–

02 (internal citations omitted). Contemporaneous billing records are not required

but “are strongly encouraged to prove the reasonableness and necessity of requested

fees when those elements are contested.” Id. at 502.

      Hellberg discussed his qualifications to testify about attorney’s fees. In

addition to providing billing records showing the particular services performed, who

performed those services, how much time the person spent performing the services,

and when the services were performed, Hellberg testified about the reasonableness

of the hourly rates of each timekeeper and the total amount requested by Zucker.

Hellberg also testified he did not seek to collect all fees that were billed to the file;

rather, to the extent he did not consider certain fees reasonable to attempt to recover,

he omitted them. The exhibits reflect the same. Hellberg testified he segregated out

time that was spent for the 202 Action and the Malpractice Action and explained

that segregation to the jury. Nothing in the record contradicts Hellberg’s explanation

to the jury about segregating fees, so we take it as true. See generally Anderton v.

Green, No. 05-19-01294-CV, 2021 WL 1115549, at *4 (Tex. App.—Dallas Mar.

24, 2021, no pet.) (mem. op.) (citing Snowhite Textile & Furnishings, Inc. v.

                                         –29–
Innvision Hosp., Inc., No. 05-18-01447-CV, 2020 WL 7332677, at *15 (Tex. App.—

Dallas Dec. 14, 2020, no pet.) (mem. op.)).

      Hellberg explained in detail why the attorney’s fees incurred were high and

how those high fees were driven by Bennett’s litigation style. Taken together,

Hellberg’s testimony, the billing records, and the summary Exhibit 1 support the

jury’s award of attorney’s fees and expenses incurred through trial and conditional

amounts in the event of appeal. Based on this record, the trial court was within its

discretion to conclude the fees awarded were reasonable and necessary.

       Bennett also argues the fee award is not equitable and just. Whether it is

“equitable and just” to award any portion of reasonable and necessary attorney’s fees

depends, not on direct proof, but on the concept of fairness, in light of all the

circumstances of the case. Anderton v. City of Cedar Hill, 583 S.W.3d 188, 195–96

(Tex. App.—Dallas 2018, no pet.) (citing Ridge Oil, 148 S.W.3d at 162–63); In

Interest of K.K.W., No. 05-16-00795-CV, 2018 WL 3968475, at *12 (Tex. App.—

Dallas Aug. 20, 2018, pet. denied) (mem. op.) (citing Ridge Oil, 148 S.W.3d at 162).

The evidence shows that after Zucker filed his motion for summary judgment,

Bennett requested numerous depositions—some of which appear to have been

unnecessary and intended only to increase fees—fruitlessly and repeatedly sought

sanctions, and took the unusual and costly step of demanding a jury trial on




                                       –30–
attorney’s fees.4 The litigation could have been resolved less expensively, but

Bennett’s litigation tactics in the Dec Action were consistent with his “outspend to

submission type strategy.” The trial court endured this litigation and was familiar

with the circumstances of the case. Given the issues and litigation strategy employed

in this case, we conclude the attorney’s fee awards are equitable and just.

                   3.      Sufficient Evidence Supporting Fee Award
        Bennett argues the evidence is legally insufficient to support the fee award.

A legal sufficiency or “no evidence” point will be sustained when (1) there is a

complete absence of evidence of a vital fact, (2) the court is barred by rules of law

or of evidence from giving weight to the only evidence offered to prove a vital fact,

(3) the evidence offered to prove a vital fact is no more than a mere scintilla, or (4)

the evidence conclusively establishes the opposite of a vital fact. See, e.g., Stern v.

Bella Custom Homes, Inc., No. 05-17-01114-CV, 2019 WL 3543574, at *5 (Tex.

App.—Dallas Aug. 5, 2019, no pet.) (mem. op.); Scott Pelley P.C. v. Wynne, No.

05-18-00550-CV, 2019 WL 2462801, at *4 (Tex. App.—Dallas June 13, 2019, no

pet.). More than a scintilla of evidence exists when, as a whole, the evidence

supporting the finding “rises to a level that would enable reasonable and fair-minded

people to differ in their conclusions.” Wynne, 2019 WL 2462801, at *4 (quoting

Merrell Dow Pharms., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997)). When



    4
     We make no comment about the regularity of requesting a jury trial in this situation. Our statement
merely reflects the evidence in the record.
                                                –31–
reviewing a legal sufficiency challenge, “we must view the evidence in a light that

tends to support the disputed finding and disregard evidence and inferences to the

contrary.” Id. (quoting Wal-Mart Stores, Inc. v. Canchola, 121 S.W.3d 735, 739

(Tex. 2003)).

      As discussed above, Hellberg’s testimony and the admitted billing records

meet the standard set forth in Rohrmoos Venture. The testimony and exhibits set

forth (1) the particular services performed and when performed, (2) the identity of

the timekeepers performing the services, (3) the reasonable amount of time required

to perform the services, and (4) the reasonable hourly rates for the timekeepers

performing those services. See Wynne, 578 S.W.3d at 705 (applying factors and

concluding evidence legally sufficient). Having reviewed the record in the light

most favorable to the judgment, we conclude the award of attorney’s fees is

supported by legally sufficient evidence.

      We overrule Bennett’s fourth issue.

                                   CONCLUSION

      We affirm the trial court’s judgment.




                                            /Erin A. Nowell//
200488f.p05                                 ERIN A. NOWELL
                                            JUSTICE



                                       –32–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

MONTGOMERY J. BENNETT,                         On Appeal from the 330th Judicial
Appellant                                      District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-19-12294.
No. 05-20-00488-CV           V.                Opinion delivered by Justice Nowell.
                                               Justices Osborne and Pedersen, III
MATTHEW ZUCKER, Appellee                       participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee MATTHEW ZUCKER recover his costs of
this appeal from appellant MONTGOMERY J. BENNETT.


Judgment entered this 20th day of August, 2021.




                                        –33–